Citation Nr: 0408510	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  99-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
respiratory disorder, to include tuberculosis and 
histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May to June 1974.

By rating decision dated in July 1990, the Regional Office 
(RO) denied the veteran's claim for service connection for 
pulmonary tuberculosis.  He was notified of this 
determination and of his right to appeal by a letter dated 
the following month, but a timely appeal was not received.  
The veteran subsequently sought to reopen his claim for 
service connection for a respiratory disorder.  

In a letter dated in April 1998, the RO advised the veteran 
that his claim for service connection for a lung disability 
could not be reopened.  This appeal ensued.  This case was 
before the Board of Veterans' Appeals (Board) in December 
2000 and again in June 2003, and was remanded on each 
occasion.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  By rating decision dated in July 1990, the RO denied 
service connection for tuberculosis.  The veteran was 
notified of this decision and of his right to appeal, but a 
timely appeal was not filed.

2.  The evidence added to the record since the July 1990 
determination is cumulative of the evidence previously 
considered with regard to service connection for a 
respiratory disorder, to include tuberculosis and 
histoplasmosis, and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection.


CONCLUSION OF LAW

1.  The RO's decision of July 1990, which denied service 
connection for tuberculosis, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  The evidence received since the July 1990 rating decision 
is not new and material to reopen the veteran's claim for 
service connection for a respiratory disorder, to include 
tuberculosis and histoplasmosis.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

In the present case, regarding the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a respiratory disorder, 
to include tuberculosis and histoplasmosis, a substantially 
complete application was received on March 12, 1998.  
Thereafter, by letter dated in April 1998 and in a rating 
decision dated in October 1998, that issue was denied.  Only 
after that rating action was promulgated did the AOJ, on 
November 21, 2002, and again on July 23, 2003, provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

Since the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on November 22, 
2002 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the November 2002 notice was provided, a supplemental 
statement of the case was provided to the appellant.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  See VAOPGCPREC 01-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  In this regard, the Board 
notes that the supplemental statement of the case issued in 
March 2003 set out the requirements of the VCAA, including 
the provisions of 38 C.F.R. § 3.159(b)(1).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As noted previously, the veteran has 
specifically indicated that there he has no additional 
evidence to submit.

With respect to notice, November 2002 and July 2003 VA 
letters to the veteran informed him of the evidence necessary 
to substantiate his claim, as well as VA development 
activity.  As such, VA's duty to notify has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was advised in the earlier letter that he should send 
the information describing the additional evidence or the 
evidence itself to the VA by December 21, 2002, and that if 
the VA did not receive the information or evidence within 
that time, it would decided his claim based only on the 
evidence it had received.  The more recent letter informed 
the veteran that he could take longer than 30 days to send in 
additional information, but he should try to make sure that 
the VA received it within one year of the first letter sent 
to him concerning what evidence he needed to support his 
claim.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board 
observes that a recently enacted law permits the VA to render 
a decision prior to the expiration of the time period the 
veteran was given to submit additional evidence.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of post 
service VA and private medical treatment.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
additional pertinent evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Accordingly, the 
Board will adjudicate this claim based on the current 
evidence of record.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for tuberculosis was in August 1990.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The old evidence 

On a report of medical history in April 1974 in conjunction 
with the entrance examination, the veteran denied a history 
of tuberculosis or chest pain.  A history of viral bronchitis 
when he was seven years old was noted.  A clinical evaluation 
of the lungs and chest on the entrance examination in April 
1974 was normal.  A chest X-ray study was negative.  The 
veteran complained of chest pain and a productive cough on 
May 21, 1974.  An examination disclosed that the chest had 
some congestion, but there was no wheezing.  When seen two 
days later, it was indicated that the chest was within normal 
limits.  The veteran was treated on May 29, 1974 for early 
interstitial pneumonitis.  Medication was prescribed.  The 
diagnosis was pneumonia, minimal.  Later that day, he again 
complained of chest pain.  A chest X-ray study revealed an 
early interstitial infiltrate of the right lower lobe.  The 
impression was minor right lower lobe pneumonia.  The veteran 
again complained of right chest pain and a cough that 
prevented sleep on May 31, 1974.  A chest X-ray study that 
day was negative.  An examination disclosed rales in both 
bases.  Another chest X-ray study in June 1974 was negative.  

The veteran was admitted to a VA hospital in May 1989 with a 
two to three month history of weakness, weight loss, yellow-
brown to green sputum and a persistent mild cough.  He also 
reported chest pain of pleuritic nature.  It was indicated 
that he had been seen at a private facility for similar 
complaints and referred to the VA hospital.  The veteran had 
a chest X-ray study that showed left upper lobe scarring 
and/or consistent with tuberculosis.  It was stated that this 
had been noted in 1987 as well.  The veteran related a 
history of having a positive PPD two years earlier, but he 
had never been treated for tuberculosis.  A sputum culture 
was obtained four days prior to admission and an acid fast 
bacilli smear was negative.  He had three sputums sent for 
acid fast bacilli and all were negative.  Medication was 
started for H flu.  It was indicated that the veteran had a 
right lower lobe infiltrate as well.  A pulmonary 
consultation was obtained and it was felt that the veteran 
should be treated for H flu for two weeks and then re-
evaluated at that time to see if he should be on therapy for 
tuberculosis.  The diagnoses were probably tuberculosis and H 
flu pneumonia.

Private medical records dated in 1989 have been associated 
with the claims folder.  A chest X-ray study in May 1989 
revealed a parenchymal opacity in the left lung apex with 
associated pleural thickening.  It was noted that the 
infiltrate had progressed since a comparison study in October 
1987 and that the pleural thickening was a new finding.  It 
was concluded that the pattern of disease was very suggestive 
for tuberculosis, which might or might not be active at that 
time.  The new infiltrate in the right lung base was 
consistent with pneumonia and might be due to tuberculosis or 
other etiologies.  Another chest X-ray study in August 1989 
revealed persistent left apical pleural parenchymal disease, 
the activity of which was indeterminate.  It was stated that 
this finding could represent a superimposed bacterial 
infection on a region of old tuberculosis or a reactivation 
of previous tuberculosis.  It was further indicated that the 
right lower lobe alveolar disease had resolved.

Additional VA outpatient treatment records show that the 
findings on a chest X-ray study in September 1989 were 
consistent with healed granulomatous process, probably 
inactive.  The rest of the chest was unremarkable.  

The July 1990 RO decision 

By rating action dated in July 1990, the RO denied service 
connection for pulmonary tuberculosis on the basis that it 
was not shown in service or within one year of discharge from 
service.  

The additional evidence 

Private and VA medical records dated from 1989 to 2001 are of 
record.  Some of these reports were previously of record.  
The records reflect continuing treatment for lung problems.  
A private physician reported in August 1991 that the veteran 
dated his current problems to July 1991 when he developed 
fever, dizziness, a cough and shortness of breath.  He 
related that he had been hospitalized in October 1989 for 
similar symptoms and was told at that time that he had 
tuberculosis and pneumonia.  The same physician reported the 
next month that he had performed a bronchoscopy the previous 
month and that cultures were negative for acid fast bacilli 
and fungus and that based on the results, the veteran had 
histoplasmosis as the etiology for his chronic left upper 
lung infiltrate, but that there was no evidence that he had 
active tuberculosis.  

A VA general medical examination was conducted in April 1998.  
The veteran asserted that his chronic chest pain and left 
upper lobe granulomatous disease were due to "Fort Knox 
Crut."  He related that he had been in the hospital and 
treated with intravenous antibiotics while in service in 
1974.  He stated that he has had multiple PPD's, all of which 
had been negative.  He claimed that the residual of his in-
service lung problem was that he had recurrent pneumonias, as 
often as one to two times a month.  Following an examination, 
the pertinent diagnosis was that the veteran had a chronic 
left upper lobe consolidation secondary to scar formation and 
probably retractions.  The examiner commented that this was 
probably secondary to histoplasmosis, which was a much more 
likely disease for the veteran, but that there was no way to 
rule out tuberculosis short of a resection of his lung 
tissue.  He added that tuberculosis was most likely ruled out 
since the veteran had had multiple PPD's and normal anergy 
batteries.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tuberculosis becomes manifest to a degree of 10 percent or 
more within three years from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As noted above, the RO originally denied service connection 
for tuberculosis on the basis that it was not present during 
service or within one year thereafter.  The Board 
acknowledges that service connection for tuberculosis on a 
presumptive basis may be granted if it is shown within three 
years of the veteran's discharge from service.  In this case, 
the fact that the RO indicated that there was only a one year 
presumptive period is not relevant in that there was no 
clinical evidence of tuberculosis at the time of the July 
1990 rating action.  While there is no doubt that the service 
medical records demonstrate that the veteran had abnormal 
chest X-ray study findings, it is significant to observe that 
the final chest X-ray study taken in June 1974 was negative.  
Moreover, there is no clinical evidence of treatment for any 
lung problems for many years after service.  The evidence 
submitted since the July 1990 rating action consists of 
treatment for lung complaints fifteen or more years after 
service.  Some of this evidence is new in that it was not 
previously of record.  It cannot be deemed to be material 
since it merely confirms that the veteran had lung problems 
beginning many years after service, information that was 
known at the time of the July 1990 RO decision.  The recently 
received evidence, considered in conjunction with the record 
as a whole, does not suggest that the veteran's lung 
disabilities are related in any way to service.  

The Board finds that the additional evidence, considered in 
conjunction with the record as a whole, is merely cumulative 
and does not relate to the basis for the prior final denial.  
Evidence noting that the veteran's lung disabilities in the 
late 1980's was previously of record.  The additional 
evidence, considered in conjunction with the record as a 
whole, provides no findings suggesting that any chronic 
current lung disability is related to service, or that 
tuberculosis was demonstrated within three years of his 
separation from service.  In fact, there is no competent 
medical evidence establishing the presence of tuberculosis at 
any time following service.  The evidence of record as a 
whole continues to confirm that the veteran had a lung 
disability many years after service.  As such, the deficiency 
noted as the basis for the prior final denial remains 
unestablished.  There is no evidence suggesting that a 
chronic lung disability, first documented many years after 
service, is related in any way to service, or that the 
veteran has had tuberculosis.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claim for service connection for a respiratory disability, to 
include tuberculosis and histoplasmosis, is not reopened.











ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disability, to include tuberculosis and 
histoplasmosis, the appeal is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



